Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner note: In applicants claim 1 wherein a limitation is “the substrate is mounted in a frame through at least one resilient or flexible suspension or support connection in the form of a framing bead”,  in the broadest reasonable interpretation of the claim, said limitation could be interpreted as “ the substrate is mounted in a frame through at least one support connection in the form of a framing bead, or resilient or flexible suspension”. 
Response to Amendment
The following rejections are maintained under 35 U.S.C. 103, however with a new ground of rejection.
Claims 2, 4, 8, 12 maintain rejection under 35 U.S.C. 103.
In view of the applicant’s arguments 02/23/2022, the following rejections are withdrawn from the previous office action, mailed on 10/26/2021.
Rejection of claims 1, 3, 5-7, 9-11 and 13-14 under 35 U.S.C. 102(a)(1).
Claims 1-19 are pending
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 3, 5-12, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US 20140084517 A1 hereinafter “Sperry”) evidenced by Hann et al. (US 20090068383 A1 hereinafter “Hann”) and NPL” Bead Definition & Meaning - Merriam-Webster” (hereinafter “Merriam-Webster”)
Regarding claim 1, 5, 12, 15 Sperry explicitly discloses a solid imaging apparatus (10) (Paragraph 58) which comprises of;
An imager (32) which projects an image so that a solid imaging material on a tray is selectively cured by the projected image (Paragraph 59).
A tray (18) which holds solid imaging material used to build the three-dimensional object (Paragraph 58). The tray (18) is a plastic tray with a bottom surface that defines a bottom edge onto which a radiation-transparent film (66) us adhered (Paragraph 66). The film tray is flexible to assist in the separation of the cured layer from the film (Paragraph 9).
A frame (36) with a gasket (74) in the recess for receiving the tray (18) (Paragraph 68). The recess includes a radiation-transparent support surface (76) (Paragraph 68). 
The gasket (74) includes a single strip of gasket material (any suitable material known in the art) along three edges of the tray and includes two strips of gasket material on the edge of the tray proximate a passage (78) to ensure an adequate seal while providing some clearance for the tray position within the recess of the frame (36) (Paragraph 69). The gasket (74) provides a generally air tight seal to ensure that no or minimal air is allowed to escape or enter between the film (66) and the support surface (76) to provide better control of the film position to thereby provide better separation of the film from the cured layer (Paragraph 69).
	While Sperry does explicitly disclose the gasket to be any suitable material known in the art, Sperry does not explicitly disclose what said materials are.
	Hann explicitly discloses an example of image transfer equipment wherein a base unit of the equipment contains a sliding tray assembly. This tray has a perforated base which allows air to be evacuated using a vacuum pump. The vacuum tray has a wide, flat rim onto which the preprinted donor sheet is mounted using a soft rubber gasket to ensure an air tight seal (Paragraph 61). Hann further discloses that inkjet printing on retransfer intermediate sheets is useful for printing on three dimensional articles, e.g. being heated and vacuum formed to conform to an article (abstract).
A person of ordinary skill in the art (hereinafter “POSITA”) at the time of the invention would have found it obvious to modify the gasket (74) disclosed by Sperry, such that said gasket would be made of rubber as evidenced by the soft rubber gasket disclosed by Hann. Hann discloses that said soft rubber gasket mounts the preprinted donor sheet on the tray to ensure an airtight seal. A POSITA would be motivated to use rubber as Sperry describes the gasket material as being “any suitable material known in the art” (Paragraph 38), but also POSITA would be motivated to have the tray (18) mounted to the frame (36) such that an airtight seal is formed as evidenced by the above Hann discloser. Thus the frame (36) would mount the tray (18) along the edges said tray (18) using a rubber gasket (74), thereby forming an airtight seal (paragraph 38, 69). 
Sperry evidenced by Hann does not explicitly disclose the rubber gasket (74) to be a framing bead.
Merriam-Webster explicitly discloses a bead to be a projecting rim, band or molding (Merriam-Webster, Page 1, Definition 5). 
A POSITA at the time of the invention would find it implicit that the rubber gasket (74) is a framing bead. The rubber gasket is against the edges of the tray (18) (Sperry, Paragraph 69) and thus acts as a rim which frames the tray. Further the rubber gasket (74) projects of the frame such that it makes clearance for the tray within the recess of the frame (36) (Sperry, Paragraph 69). 
Therefore, in addressing claim 1, Sperry evidenced by Hann and Merriam-Webster an apparatus (10) to create an object through excitation, curing or hardening of material, comprising: - a substrate (18) of at least a plate of semi-rigid material defining a reference surface; - a source (32) of excitation, curing and/or hardening focused above or below the substrate; and wherein the substrate (18) is mounted in a frame (36)  through at least one resilient or flexible suspension or support connection (74) in the form of a framing bead arranged along a circumference between the frame and the substrate.
Therefore, in addressing claim 5, Sperry evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 1, wherein the plate (18) is flexible.
Therefore, in addressing claim 12, Sperry evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 1, wherein the resilient or flexible suspension or support connection (74) in the form of a framing bead is made of rubber.
Therefore, in addressing claim 15, Sperry evidenced by Hann and Merriam-Webster discloses
an apparatus (10) to create an object through excitation, curing or hardening of material, comprising: - a frame (36); - a substrate (18) of at least a plate of semi-rigid material defining a reference surface; - a rubber support connection (74) arranged along a circumference of the frame (said circumference is the recess of the frame 36) and connecting the frame (36) to the substrate (18); and - a source (32) of excitation, curing and/or hardening focused above or below the substrate.
Regarding Claim 3, Sperry evidenced by Hann and Merriam-Webster discloses all of the claim limitations in Claim 1 as set forth above. Sperry further discloses the apparatus (10) to comprise of a coating bar (26) which applies/coats a layer of solid imaging material to the bottom of the tray (18). Said material can be selectively cured by the imager (32) (Paragraph 59).
Therefore, in addressing claim 3, Sperry evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 1, further comprising a global paste layer applicator (26).
Regarding claims 6, 10 Sperry evidenced by Hann and Merriam-Webster discloses all of the claim limitations in Claim 1 as set forth above. Sperry further discloses at the film (66) also defines a surface that the cured solid imaging material can be easily separated from. The film (66) is a fluorinated ethylene propylene (FEP) film; however, further embodiments of the present invention include polytetrafluoroethylene (PTFE) (Paragraph 66). 
Therefore, in addressing claim 6, Sperry evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 1, further comprising a release coating (66) on a side of the plate (18) for manufacturing the object and configured to facilitate release of a manufactured object from the plate (18).
Therefore, in addressing claim 10, Sperry evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 6, wherein the release coating comprises of any one or more materials selected from the group consisting of: silicon, monocrystalline silicon, polytetrafluoroethylene, FEP, metal, glass, ceramic, and other organic/plastic coatings.
Regarding claims 7 Sperry evidenced by Hann and Merriam-Webster discloses all of the claim limitations in Claim 6 as set forth above. Sperry further discloses the film is generally non-stick and thus to adhere the film (66) to the bottom surface of the tray (18) a chemical or mechanical texture is to be provided for adhesion. In an embodiment the film (66) is adhered to the bottom surface of the tray (18) with an adhesive or two-sided tape, such as two-sided tape (Paragraph 66).
Therefore, in addressing claim 7, Sperry evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 6, wherein the release coating (66) is arranged on the plate (18) using an adhesive layer (two-sided tape). 
Regarding claims 8 Sperry evidenced by Hann and Merriam-Webster discloses all of the claim limitations in Claim 6 as set forth above. Sperry further discloses the film is generally non-stick and thus to adhere the film (66) to the bottom surface of the tray (18) a chemical or mechanical texture is to be provided for adhesion. In an embodiment the film (66) is adhered to the bottom surface of the tray (18) with mechanical joining such as a clamp device (Paragraph 66). 
Therefore, in addressing claim 8, Sperry evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 6, wherein the release coating (66) is removable from the plate.
Regarding claims 9 and 11 Sperry evidenced by Hann and Merriam-Webster discloses all of the claim limitations in Claim 6 as set forth above. Sperry further discloses the film is generally non-stick and thus to adhere the film (66) to the bottom surface of the tray (18) a chemical or mechanical texture is to be provided for adhesion. In an embodiment the film (66) is adhered to the bottom surface of the tray (18) with injection molding (Paragraph 66).
Therefore, in addressing claim 9, Sperry evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 6, wherein the release coating (66) is an integral part of the plate.
Therefore, in addressing claim 11, Sperry evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 1, wherein the substrate (Tray 18 injection molded to film 66) comprises of any one or more materials selected from the group consisting of: silicon, monocrystalline silicon, polytetrafluoroethylene, FEP, metal, glass, ceramic, and other organic/plastic coatings.
Regarding Claim 17, Sperry evidenced by Hann and Merriam-Webster discloses all of the claim limitations in Claim 15 as set forth above. Sperry further discloses the apparatus (10) to comprise of a coating bar (26) which applies/coats a layer of solid imaging material to the bottom of the tray (18). Said material can be selectively cured by the imager (32) (Paragraph 59).
Therefore, in addressing claim 17, Sperry evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 15, further comprising a global paste layer applicator (26).




Claim 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US 20140084517 A1, hereinafter “Sperry”) evidenced by Hann et al. (US 20090068383 A1, hereinafter “Hann”) and NPL” Bead Definition & Meaning - Merriam-Webster” (hereinafter “Merriam-Webster”) as applied to claim 1 & 15, and in further view of Pu et al. (CN 106862563 A, hereinafter “Pu”).
Regarding claims 2 Sperry evidenced by Hann and Merriam-Webster discloses all of the claim limitations in Claim 1 as set forth above. Sperry further explicitly discloses the solid imaging apparatus (10) which further comprises of a build chamber (14) which contains the tray (18) (Paragraph 58). The passage (78) between allows for negative or positive air pressure to be supplied between the film (66) and support surface (76) (Paragraph 69-70)
Sperry does not explicitly disclose the chamber to be a pressure chamber to reduce an ambient pressure surrounding the substrate.
Pu discloses (Fig. 1) a chamber (101) is integral in 3d printing device (100), connected with a decompression device of a pumping mechanism (103) to reduce chamber pressure.  Pu teaches that surrounding the substrate in a pressure chamber advantageously reduces oxygen content from the generated plasma atmosphere and prevents the raw powder of oxygen or water from being polluted (pg. 10, lines 21-25).
A POSITA at the time of the invention would have found it obvious to further modify Sperry such that the chamber (101) has the decompression device of the pumping mechanism disclosed by Pu. Said POSITA would be motivated to do so in order to reduce the chamber pressure and thus reduce pollutants from the atmosphere. 
Therefore, in addressing claim 2, Sperry modified by Pu and evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 1, wherein the substrate (18) is arranged in a pressure chamber (14) to reduce an ambient pressure surrounding the substrate (18).
Regarding claims 16 Sperry evidenced by Hann and Merriam-Webster discloses all of the claim limitations in Claim 15 as set forth above. Sperry further discloses Sperry further explicitly discloses the solid imaging apparatus (10) which further comprises of a build chamber (14) which contains the tray (18) (Paragraph 58). The passage (78) between allows for negative or positive air pressure to be supplied between the film (66) and support surface (76) (Paragraph 69-70)
Sperry does not explicitly disclose the chamber to be a pressure chamber to reduce an ambient pressure surrounding the substrate.
Pu discloses (Fig. 1) a chamber (101) is integral in 3d printing device (100), connected with a decompression device of a pumping mechanism (103) to reduce chamber pressure.  Pu teaches that surrounding the substrate in a pressure chamber advantageously reduces oxygen content from the generated plasma atmosphere and prevents the raw powder of oxygen or water from being polluted (pg. 10, lines 21-25).
A POSITA at the time of the invention would have found it obvious to further modify Sperry such that the chamber (101) has the decompression device of the pumping mechanism disclosed by Pu. Said POSITA would be motivated to do so in order to reduce the chamber pressure and thus reduce pollutants from the atmosphere. 
Therefore, in addressing claim 16, Sperry modified by Pu and evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 15, wherein the substrate(18) is arranged in a pressure chamber (14) to reduce an ambient pressure surrounding the substrate (18).

Claim 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US 20140084517 A1, hereinafter “Sperry”) evidenced by Hann et al. (US 20090068383 A1, hereinafter “Hann”) and NPL” Bead Definition & Meaning - Merriam-Webster” (hereinafter “Merriam-Webster”) as applied to claim 1 & 15, and in further view of Ng et al. (US 20170259499 A1, hereinafter “Ng”).
Regarding claims 4 Sperry evidenced by Hann and Merriam-Webster discloses all of the claim limitations in Claim 1 as set forth above. Sperry disclosed all of the elements of the apparatus of claim 4 besides a local paste applicator. Sperry further discloses the apparatus (10) to comprise of a coating bar (26) which applies/coats a layer of solid imaging material to the bottom of the tray (18). Said material can be selectively cured by the imager (32) (Paragraph 59).
Ng discloses (Fig. 3), that a global applicator (322) is used in combination with local applicators (352 and 382), each have a curing device (344 and 382) respectively. Ng teaches that a local paste applicator is advantageous to have so the work station is split into regions, modules, or chambers to locally adjust the properties of created object to desired quality (Paragraph 30, lines 1-7)
A POSITA at the time of the invention would have found it obvious to further modify Sperry such that the coating bar (26) is replaced with local applicators (352 and 382) as disclosed by Ng, such that the chambers are locally adjusted to create objects of a desired quality.
Therefore, in addressing claim 4, Sperry modified by Ng and evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 1, further comprising a local paste layer applicator (352 and 382).
Regarding claims 18 Sperry evidenced by Hann and Merriam-Webster discloses all of the claim limitations in Claim 15 as set forth above. Sperry disclosed all of the elements of the apparatus of claim 18 besides a local paste applicator. Sperry further discloses the apparatus (10) to comprise of a coating bar (26) which applies/coats a layer of solid imaging material to the bottom of the tray (18). Said material can be selectively cured by the imager (32) (Paragraph 59).
Ng discloses (Fig. 3), that a global applicator (322) is used in combination with local applicators (352 and 382), each have a curing device (344 and 382) respectively. Ng teaches that a local paste applicator is advantageous to have so the work station is split into regions, modules, or chambers to locally adjust the properties of created object to desired quality (Paragraph 30, lines 1-7)
A POSITA at the time of the invention would have found it obvious to further modify Sperry such that the coating bar (26) is replaced with local applicators (352 and 382) as disclosed by Ng, such that the chambers are locally adjusted to create objects of a desired quality.
Therefore, in addressing claim 18, Sperry modified by Ng and evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 15, further comprising a local paste layer applicator (352 and 382).
Claim 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US 20140084517 A1, hereinafter “Sperry”) evidenced by Hann et al. (US 20090068383 A1, hereinafter “Hann”) and NPL” Bead Definition & Meaning - Merriam-Webster” (hereinafter “Merriam-Webster”) as applied to claim 1 & 15, and in further view of El-Siblani et al. (US 20110089610 hereinafter “El-Siblani”).
Regarding claims 13-14 Sperry evidenced by Hann and Merriam-Webster discloses all of the claim limitations in Claim 1 as set forth above. Sperry disclosed all of the elements of the apparatus of claim 13 besides a varying height profile of the support connection along the circumference the framing bead and Sperry disclosed all of the elements of the apparatus of claim 14 besides a tilt mechanism, connected to the frame.
El-Siblani explicitly discloses apparatus (90) for making three-dimensional objects using a solidification substrate assembly (214) in said apparatus (90). The apparatus (90) comprises of a pattern generator (108) which applies an electromagnetic energy through a rigid or semi-rigid translucent layer such that a solidifiable material (41) solidifies (Paragraph 144). The substrate solidification assembly (214) comprises of a tiltable frame (218) (Paragraph 145, Fig. 20b). El-Siblani further discloses titable frame (218) to comprise of cams (226a and 226b) (El-Siblani, Paragraph 134). The Cams (226a) are preferably operatively connected to solidification substrate (279) to cause a corresponding movement from the substrate (279) (El-SIblani, Paragraph 130). El-Siblani further explicitly discloses that the solidification substrate is tiltable to facilitate the separation of solidified material from the solidification substrate.
A POSITA at the time of the invention would have found it obvious to further modify Sperry such that the frame (36) comprises of the cams (226a and 226b) such that the tray (18) and film (66) is tiltable to facilitate separation of a cured layer from the film (66). Thus said height profile above would also vary as the gasket (74) would be on a tiltable frame (36).
Therefore, in addressing claim 13, Sperry modified by El-Siblani and evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 1, wherein a height profile of the suspension or support connection (74) in the form of a framing bead varies along the circumference thereof.
Therefore, in addressing claim 14, Sperry modified by El-Siblani and evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 1, further comprising a tilt mechanism (226a and 226b), connected to the frame (36).
Regarding claims 19 Sperry evidenced by Hann and Merriam-Webster discloses all of the claim limitations in Claim 15 as set forth above. Sperry disclosed all of the elements of the apparatus of claim 19 besides a varying height profile of the rubber support connection along the circumference thereof.
El-Siblani explicitly discloses apparatus (90) for making three-dimensional objects using a solidification substrate assembly (214) in said apparatus (90). The apparatus (90) comprises of a pattern generator (108) which applies an electromagnetic energy through a rigid or semi-rigid translucent layer such that a solidifiable material (41) solidifies (Paragraph 144). The substrate solidification assembly (214) comprises of a tiltable frame (218) (Paragraph 145, Fig. 20b). El-Siblani further discloses titable frame (218) to comprise of cams (226a and 226b) (El-Siblani, Paragraph 134). The Cams (226a) are preferably operatively connected to solidification substrate (279) to cause a corresponding movement from the substrate (279) (El-SIblani, Paragraph 130). El-Siblani further explicitly discloses that the solidification substrate is tiltable to facilitate the separation of solidified material from the solidification substrate.
A POSITA at the time of the invention would have found it obvious to further modify Sperry such that the frame (36) comprises of the cams (226a and 226b) such that the tray (18) and film (66) is tiltable to facilitate separation of a cured layer from the film (66). Thus, said height profile above would also vary as the gasket (74) would be on a tiltable frame (36).
Therefore, in addressing claim 19, Sperry modified by El-Siblani and evidenced by Hann and Merriam-Webster discloses the apparatus (10) of claim 15, wherein a height profile of the rubber support connection (74) varies along the circumference thereof.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 02/23/2022, with respect to “at least one resilient or flexible suspension or support connection is in the form of framing bead” have been fully considered and are persuasive.  As outlined in the applicant’s arguments the spring assemblies (123a and 123b) are not in the form of a framing bead. Therefore, the rejection of claims 1, 3, 5-7, 9-11 and 13-14 under 35 U.S.C. 102(a)(1) has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Sperry et al. (US 20140084517 A1) under 35 U.S.C. 103. It should be noted that with respect argument pertaining to the spring assemblies (123a and 123b) not achieving any elasticity or resilience between the frame (118) and the substrate (79), said argument was considered but are moot because said new ground of rejection that does not rely on the same primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 2, 4, 8, 12 have been considered but are moot because the new ground of rejection does not rely on the same primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754